DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 40, 41, 57, 58, 60, 65-73 and 75-77 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okumus et al. (Nature Communications. 7(11641):1-10 (2016)).
Okumus discloses a method for counting proteins in individual cells (Abstract) that includes the following limitations for claim 1: 
“A method for uptake of an agent into a cell or population thereof using a microfluidic device”:
“passing a first flow through a flow channel of the microfluidic device, the flow channel being at least partially bounded on a first side by a flexible layer of the microfluidic device and being at least partially bounded on an opposing second side by a rigid layer of the microfluidic device, the firs flow fluid including a plurality of a first type of cell therein and a first agent”:
“pressurizing a control channel formed in the flexible layer of the microfluidic device such that the flexible layer physically compresses at least one of the first type of cell in the first flow fluid against the rigid layer to induce at least one temporary perturbation in a membrane of the at least one of the first type of cell”:
“causing a portion of the first agent to be taken up by the at least one of the first type of cell through the at least one temporary perturbation in the membrane of the at least one of the first type of cell.”:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 40, 41, 57, 58, 60, 65-73 and 75-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharel et al. (WO 2016/070136 A1 – hereafter ‘136) in view of Okumus et al. (Nature Communications. 7(11641):1-10 (2016)).
‘136 discloses a method for delivering compounds to cells (Abstract) that includes the following limitations for claim 1: 
“A method for uptake of an agent into a cell or population thereof using a microfluidic device”: ‘136 discloses a method for delivering compounds to immune cells (page 2 lines 10-15).  
“passing a first flow through a flow channel of the microfluidic device, the flow channel being at least partially bounded on a first side by a flexible layer of the microfluidic device and being at least partially bounded on an opposing second side by a rigid layer of the microfluidic device, the first flow fluid including a plurality of a first type of cell therein and a first agent”: ‘136 discloses delivering a first flow through a microfluidic channel (page 3 lines 27-30) where the flow includes cells and an agent (page 5 lines 8-18).  
“pressurizing a control channel formed in the flexible layer of the microfluidic device such that the flexible layer physically compresses at least one of the first type of cell in the first flow fluid against the rigid layer to induce at least one temporary perturbation in a membrane of the at least one of the first type of cell”: ‘136 discloses sending a pressurized flow through the channel and push the cell through a constriction in order to perturb the cell membrane that allows the agent to enter the cell (page 3 last paragraph).  
“causing a portion of the first agent to be taken up by the at least one of the first type of cell through the at least one temporary perturbation in the membrane of the at least one of the first type of cell.”: ‘136 discloses causing the agent to be taken up by the cell (page 3 last paragraph; page 5 last paragraph).  
‘136 differs from the instant claim regarding a microfluidic device with a flexible layer, a rigid surface and trapping the cells in the actuated flexible layer.  
Okumus discloses a method for counting proteins in individual cells (Abstract) that for claim 1 includes a flow channel partially bounded by a flexible membrane with an opposing second side by a rigid layer (page 2, right column, last paragraph).  The flexible membrane of Okumus is made of PDMS and is opposed by a glass substrate.  When the membrane is actuated, the valve structure of the PDMS membrane traps cells and allows the trapped cells to be imaged by the optical system (page 8, first column, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the membrane of Okumus within ‘136 in order to image the cells. The suggestion for doing so at the time would have been in order to take phase contrast images of the cells (Fig. 1).  
  ‘136 discloses a method for delivering compounds to cells (Abstract) that includes the following limitations for claims 65 and 72: 
“A method of using a microfluidic device”: ‘136 discloses a method for delivering compounds to immune cells (page 2 lines 10-15).  
“passing a first flow through a flow channel of the microfluidic device, the flow channel being at least partially bounded on a first side by a flexible layer of the microfluidic device and being at least partially bounded on an opposing second side by a rigid layer of the microfluidic device, the first flow fluid including a plurality of a first type of cell therein and a first agent”: ‘136 discloses delivering a first flow through a microfluidic channel (page 3 lines 27-30) where the flow includes cells and an agent (page 5 lines 8-18).  
“pressurizing to a first pressure, a control channel formed in the flexible layer of the microfluidic device such that the flexible layer physically compresses at least one of the first type of cell in the first flow fluid against the rigid layer to induce at least one temporary perturbation in a membrane of the at least one of the first type of cell”: ‘136 discloses sending a pressurized flow through the channel and push the cell through a constriction in order to perturb the cell membrane that allows the agent to enter the cell (page 3 last paragraph).  
“passing a second flow fluid through the flow channel of the microfluidic device, the second flow fluid including a plurality of a second type of cells therein that is different from the first type of cells and a second agent”: ‘136 discloses sending a second flow (page 4 last paragraph)
“pressurizing to a second pressure, a control channel formed in the flexible layer of the microfluidic device such that the flexible layer physically compresses at least one of the second type of cell in the second flow fluid against the rigid layer to induce at least one temporary perturbation in a membrane of the at least one of the second type of cell”: ‘136 discloses sending a pressurized flow through the channel and push the cell through a constriction in order to perturb the cell membrane that allows the agent to enter the cell (page 3 last paragraph).  
 ‘136 differs from the instant claim regarding a microfluidic device with a flexible layer, a rigid surface and trapping the cells in the actuated flexible layer.  ‘136 differs from the instant claim regarding a second pressure.  
Okumus discloses a method for counting proteins in individual cells (Abstract) that for claim 65 includes a flow channel partially bounded by a flexible membrane with an opposing second side by a rigid layer (page 2, right column, last paragraph).  The flexible membrane of Okumus is made of PDMS and is opposed by a glass substrate.  When the membrane is actuated, the valve structure of the PDMS membrane traps cells and allows the trapped cells to be imaged by the optical system (page 8, first column, first paragraph).   Okumus further disclosing applying a second pressure (i.e. half-pressure) on the channel (Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the membrane of Okumus within ‘136 in order to image the cells. The suggestion for doing so at the time would have been in order to take phase contrast images of the cells (Fig. 1).  
It should be noted that claim 72 is similar to claim 65 even though the claim language is not identical.  
For claim 2, ‘136 discloses adjusting the flow rate (page 43, first paragraph).
For claim 6, ‘136 discloses using an agent such as a dye (page 9, first fully paragraph) where this dye is being interpreted as a fluorescent dye.  
For claim 41, ‘136 discloses that the cells are human cells (page 6, second paragraph). 
For claim 57,  ‘136 differs from the instant claim regarding a microfluidic device with a flexible layer, a rigid surface and trapping the cells in the actuated flexible layer.  ‘136 differs from the instant claim regarding a second pressure.  
Okumus discloses a method for counting proteins in individual cells (Abstract) that for claim 57 includes a flow channel partially bounded by a flexible membrane with an opposing second side by a rigid layer (page 2, right column, last paragraph).  The flexible membrane of Okumus is made of PDMS and is opposed by a glass substrate.  When the membrane is actuated, the valve structure of the PDMS membrane traps cells and allows the trapped cells to be imaged by the optical system (page 8, first column, first paragraph).   Okumus further disclosing applying a second pressure (i.e. half-pressure) on the channel (Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the membrane of Okumus within ‘136 in order to image the cells. The suggestion for doing so at the time would have been in order to take phase contrast images of the cells (Fig. 1).  
For claim 58, ‘136 discloses that the agent is the same (page 3 lines 27-30; page 5 lines 8-18).  
For claim 60, ‘136 discloses that the two cell types can have different diameters (bottom page 11 through line 13 of page 12). 
For claim 66, ‘136 discloses passing a first fluid at a first point of time (page 3 lines 27-30).  
For claim 67, ‘136 discloses a passing a second fluid at a second point in time (paragraph 4 last paragraph).  
For claim 68, ‘136 discloses that the difference between the first and second time period is at least 0.1 seconds (page 4 last paragraph; page 3 lines 27-30).  
For claim 70, ‘136 discloses adjusting the flow rate (page 43, first paragraph). 
For claim 71, ‘136 discloses adjusting the flow rate where this includes adjusting the flow rate down to zero (page 43, last paragraph). 
For claim 73, ‘136 differs with regards to pressurizing the control channel.  
For claim 73, Okumus discloses pressurizing the control channel (Fig. 1) and it would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claims 1, 65 and 72.  
For claim 75, modified ‘136 discloses where the compression induces the temporary perturbation in the plurality of cells (see claim 1).  
For claim 76, the pressure differential between the inside of the cells and the flowing fluid of modified ‘136 causes the agent to be transferred into the interior of the cells. 
For claim 77, modified ‘136 discloses that the agent is not transferred into the cell when there is no pressure differential.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quake et al. (US 2002/0145231 A1) discloses a system for performing high throughput screening of crystallization of target materials ([0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799